Citation Nr: 1522892	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-43 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION


The Veteran served on active duty from June 1969 to June 1973 and from April 1974 to April 1976.  The Veteran also served with the United States Naval Reserves from April 1976 to April 1980 and from December 1985 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened the Veteran's claim for service connection for degenerative arthritis of the cervical spine, but denied the claim on its merits.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the April 2015 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's file.  The Virtual VA e-folder does not include any additional relevant evidence.  


FINDINGS OF FACT

1.  A September 1982 rating decision denied service connection for cervical strain.  He did not appeal that decision.  

2.  The evidence associated with the claims file subsequent to the September 1982 rating decision regarding the claim for service connection for degenerative arthritis of the cervical spine is either cumulative, or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  



CONCLUSIONS OF LAW

1.  The September 1982 rating decision that denied service connection for cervical strain became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence not having been received, service connection for degenerative arthritis of the cervical spine is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2009, prior to initially adjudicating the claim in December 2009.  The letter informed him of the evidence required to substantiate the claim currently on appeal.  The letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  

The October 2009 notice letter also informed the Veteran of what constituted new and material evidence.  The Veteran was informed that new evidence must be evidence that was submitted to VA for the first time and that was not cumulative.  He was informed that material evidence must relate directly to substantiation of the claim.  The letter also explained that his claim was previously denied because his service treatment records showed no treatment for a neck or back injury, or any evidence of a locker falling on him during his military service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and private medical records.  Efforts were made to obtain private treatment records from 1978; however, the Veteran informed the RO that he did not want VA to obtain such private treatment records.  See the August 2011 report of general information.  The Veteran was also afforded a VA examination in November 2009.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In sum, VA's heightened duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  

III.  Petition to Reopen a Claim for Service Connection for Degenerative Arthritis of the Cervical Spine 

In his August 2010 notice of disagreement (NOD), the Veteran stated that service connection is warranted for his degenerative arthritis of the cervical spine.  He explained that he injured his back in service in September 1970, after moving a heavy steel cabinet from a truck.  He admitted that he experienced a "pull" in the right side of his neck and upper back shortly after moving the cabinet.  The Veteran stated that he received treatment for his neck pain while in service, which eventually subsided.  He admitted that the pain returned after service and has worsened since that time.  The Veteran asserts that his degenerative arthritis of the cervical spine is attributable to his military service.  See the August 2010 NOD.  

Although the RO reopened the Veteran's claim for service connection for degenerative arthritis of the cervical spine in December 2009, this decision is not binding on the Board.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
At the time of the September 1982 rating decision, the evidence of record included the Veteran's service treatment records and a private medical statement dated July 1982.  Service treatment records note complaints of back pain in August 1971 and March 1972.  The August 1971 sick call entry shows the Veteran's visit to sick call for back pain on the left side for the past four days.  He returned to sick call in March 1972, again with back pain only for one day after jogging.  He was prescribed Valium.  Upon discharge from service in May 1973 as well as March 1976, clinical evaluation testing of the spine was normal.  See the May 1973 and March 1976 reports of medical examination.  After discharge from service, the Veteran visited a private physician in October 1978.  According to the July 1982 private medical statement, the private physician recounted the October 1978 medical visit, noting the Veteran's complaints of upper thoracic pain, pain in his right shoulder, numbness extending to his right arm, occasional dizziness, and headaches.  The private physician reported that the Veteran recalled a locker falling on his head during his military service in 1970.  The Veteran explained that after he stood back up after being hit, his neck became stiff and painful.  X-rays taken at the October 1978 visit showed loss of the normal cervical lordosis, marked rotation of the C-2 and left lateral deviation of the upper cervical spine.  The private physician concluded that the reported in-service injury sustained corresponds to the Veteran's current cervical spine complaints.  

The RO determined in the September 1982 decision that while the Veteran demonstrated a current cervical spine disability, there is no evidence of the reported in-service injury the service treatment records and a nexus linking it back to service.  The Veteran did not submit a notice of disagreement, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  

The additional evidence added to the record since the September 1982 rating decision includes a September 2009 private medical statement, private medical records dated May 2007 to October 2010, results from a November 2009 VA examination, and personal statements from the Veteran.  In the October 2010 VA Form 9, the Veteran reported injuring his cervical spine during service in 1970, after carrying a steel cabinet.  He indicated that he received medication and treatment at the base dispensary afterwards for the "pinched nerve" in his upper back and lower neck area.  Private treatment records reflect no complaints or treatment for his cervical spine disability.  In a September 2009 medical statement, the same private physician again noted the Veteran's claimed injury to the cervical spine after lifting a heavy steel locker during his military service.  The private physician also indicated that the Veteran was involved in two automobile accidents and two personal injuries since being his patient for over 20 years.  

At the November 2009 VA examination, the Veteran reported neck and upper back pain since 1970, while serving in the military.  The examination report notes "[n]egative to injury, listing a steel walker."  After review of the claims file and physical examination testing, the VA examiner determined that there was no pathological diagnosis of the cervical spine on physical examination, only slight limitation of range of motion.  The examiner concluded that the Veteran's claimed neck problems are not due to or caused by the result of his military service.  The examiner noted the Veteran's complaints and treatment for neck/back problems in service, but indicated that such complaints were only treated with mild analgesics such as aspirin, and separation examination testing was negative for any neck complaints, treatment, or diagnosis.  The examiner referenced the fact that the Veteran worked in maintenance for over 20 years and noted the Veteran's own report of his mother having a similar spinal condition at the VA examination.  

Although the RO conducted a de facto reopening of the claim by affording the Veteran a VA examination, evidence that is both new and material has not been submitted.  Cox v. Brown, 5 Vet. App. 95 (1993).  The private medical records and September 2009 private medical statement are new, but they do serve to substantiate the claim, as there is no evidence of the claimed in-service event and a nexus linking his cervical spine problems to his military service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

The Board also finds the November 2009 VA medical opinion to be of no probative value because it does not raise a possibility of substantiating the claim for service connection.  As previously stated, the November 2009 VA examiner concluded that there was no cervical spine disability, and the Veteran's claimed cervical spine problems are not attributable to his military service because there is no evidence of the claimed injury in his service treatment records, but rather his cervical spine problems are related to his employment as a maintenance worker for over 20 years and due to an inherited condition, as the Veteran reported to the examiner that his mother had a similar spinal condition.  The November 2009 nexus opinion provided is a negative opinion, which cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material). 

As to the Veteran's personal statements asserting that his current cervical spine disability originated in service, these statements concerning causation are duplicative of statements made earlier by the Veteran.  Also lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In sum, the evidence received since the September 1982 rating decision does not constitute competent evidence tending to show that the Veteran's cervical spine disability is attributable to his military service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in September 1982 is not new and material, and reopening of the claim for service connection for degenerative arthritis of the cervical spine is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   



ORDER

New and material evidence not having been received, the appeal to reopen the claim for service connection for degenerative arthritis of the cervical spine is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


